Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00046-CV

           XTO ENERGY, INC. and Mobil Producing Texas and New Mexico, Inc.,
                                   Appellants

                                                v.

                  EOG RESOURCES, INC. and Reilly McNeel Dillon, et al.,
                                   Appellees

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-08-0645-CVA
                         Honorable Russell Wilson, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, we VACATE the portion of the trial
court’s judgment granting relief to EOG Resources, Inc. and REMAND the claims asserted
between XTO Energy, Inc. and Mobil Producing Texas and New Mexico, Inc. and EOG
Resources, Inc. to the trial court for entry of judgment in accordance with the parties’ settlement
agreement. See TEX. R. APP. P. 42.1(a)(2)(B). In all other respects, we AFFIRM the trial court’s
judgment. Costs of the appeal are assessed against appellants XTO Energy, Inc. and Mobil
Producing Texas and New Mexico, Inc.

       SIGNED April 4, 2018.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice